1A
 101-7-TDR
 /2009
 /2010
 ary
 2 Services     Eric M Haley, Trustee
                                                 UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF ARIZONA
                                                         PHOENIX DIVISION


               In Re:                                            §
                                                                 §
               NICHOLAS ROSS HALE                                §     Case No. 2:17-bk-07858-MCW
               AMY LINES HALE                                    §
                                                                 §
                                   Debtors                       §

                               CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                               REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                               ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Eric M. Haley, chapter 7 trustee, submits this Final Account, Certification that the Estate
               has been Fully Administered and Application to be Discharged.

                       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
               and, if applicable, any order of the Court modifying the Final Report. The case is fully
               administered and all assets and funds which have come under the trustee’s control in this case
               have been properly accounted for as provided by law. The trustee hereby requests to be
               discharged from further duties as a trustee.

                      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
               discharged without payment, and expenses of administration is provided below:


               Assets Abandoned: 298,651.64                             Assets Exempt: 32,000.00
               (Without deducting any secured claims)

               Total Distributions to Claimants: 3,608.72               Claims Discharged
                                                                        Without Payment: 244,602.56

               Total Expenses of Administration: 1,290.97


                       3) Total gross receipts of $ 8,825.00 (see Exhibit 1), minus funds paid to the debtor and
               third parties of $ 3,925.31 (see Exhibit 2), yielded net receipts of $ 4,899.69 from the
               liquidation of the property of the estate, which was distributed as follows:




              Case 2:17-bk-07858-MCW
          UST Form 101-7-TDR (10/1/2010) (Page: 1)
                                                     Doc 43   Filed 08/22/19   Entered 08/22/19 09:17:20     Desc
                                                               Page 1 of 12
                                                  CLAIMS            CLAIMS                   CLAIMS              CLAIMS
                                                SCHEDULED          ASSERTED                 ALLOWED               PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 215,841.61           $ 16,203.34          $ 16,203.34                   $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA               1,290.97             1,290.97                1,290.97

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                    NA                   NA                      NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                 0.00                  0.00                 0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                              48,446.88            13,164.97            13,164.97                 3,608.72

TOTAL DISBURSEMENTS                               $ 264,288.49           $ 30,659.28          $ 30,659.28               $ 4,899.69


                  4) This case was originally filed under chapter 7 on 07/11/2017 . The case was pending
          for 25 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 08/13/2019                        By:/s/Eric M. Haley
                                                                                  Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




        Case 2:17-bk-07858-MCW
     UST Form 101-7-TDR (10/1/2010) (Page: 2)
                                                Doc 43    Filed 08/22/19     Entered 08/22/19 09:17:20         Desc
                                                           Page 2 of 12
                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

APPROXIMATELY 52.60% OF POTENTIAL
2017
TAX REFUNDS, INCLUDI                                                          1124-000                                        8,825.00

TOTAL GROSS RECEIPTS                                                                                                      $ 8,825.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                          UNIFORM           $ AMOUNT
                                                                                                    TRAN. CODE            PAID

                                                   Non-Estate Funds Paid to Third
NICHOLAS ROSS HALE                                 Parties                                           8500-002                 3,925.31

TOTAL FUNDS PAID TO DEBTOR &                                                                                              $ 3,925.31
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM        CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                                CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE      (from Form 6D)

              Citimortgage Inc, Attn:
              Bankruptcy Po Box 6423
              Sioux Falls, SD 57117                                123,745.61                  NA                 NA              0.00




          Case 2:17-bk-07858-MCW
       UST Form 101-7-TDR (10/1/2010) (Page: 3)
                                                    Doc 43    Filed 08/22/19       Entered 08/22/19 09:17:20           Desc
                                                               Page 3 of 12
                                                UNIFORM         CLAIMS
                                                                                 CLAIMS           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.       SCHEDULED                                            CLAIMS PAID
                                                                                ASSERTED         ALLOWED
                                                 CODE       (from Form 6D)

             Cottonwoods Crossing HOA,
             Tri-County Property Mgmt
             PO Box 66694 Phoenix, AZ
             85082                                                      0.00                NA              NA                 0.00


             PNC Bank Credit Card, Po
             Box 5570 Mailstop BR-
             YB58-01-5 Cleveland, OH
             44101                                                 75,909.00                NA              NA                 0.00


             CAPITAL ONE AUTO
             FINANCE, A DIVISION OF
3            CAPITAL ON                         4210-000           16,187.00         16,203.34       16,203.34                 0.00

TOTAL SECURED CLAIMS                                            $ 215,841.61       $ 16,203.34      $ 16,203.34              $ 0.00


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                             CLAIMS             CLAIMS            CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                           SCHEDULED           ASSERTED          ALLOWED
                                          CODE

ERIC M. HALEY                             2100-000                     NA           1,224.92          1,224.92            1,224.92


ERIC M. HALEY                             2200-000                     NA                 6.05             6.05                6.05


Union Bank                                2600-000                     NA              60.00             60.00               60.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA          $ 1,290.97       $ 1,290.97           $ 1,290.97
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES




        Case 2:17-bk-07858-MCW
     UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                                  Doc 43     Filed 08/22/19      Entered 08/22/19 09:17:20        Desc
                                                              Page 4 of 12
                                         UNIFORM
                                                            CLAIMS              CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                   CLAIMS PAID
                                                          SCHEDULED            ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                   NA                NA             NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                               (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                   6E)             Claim)

                                                                        0.00                 NA              NA            0.00


            Arizona Department of
            Revenue, c/o Tax,
            Bankruptcy, and
            Collections
            1275 W. Washington Ave.
            Phoenix, AZ 85007                                           0.00                 NA              NA            0.00


            Internal Revenue Service,
            Centralized Insolvency
            Operations
            PO Box 7346
            Philadelphia, PA 19101                                      0.00                 NA              NA            0.00

TOTAL PRIORITY UNSECURED                                              $ 0.00              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS




         Case 2:17-bk-07858-MCW
     UST Form 101-7-TDR (10/1/2010) (Page: 5)
                                                     Doc 43   Filed 08/22/19     Entered 08/22/19 09:17:20        Desc
                                                               Page 5 of 12
                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Afni, Po Box 3427
            Bloomington, IL 61702                                   51.00                 NA              NA              0.00


            Barclays Bank Delaware, 100
            S West St Wilmington, DE
            19801                                                2,754.00                 NA              NA              0.00


            Chase Bank USA, N.A., P.O.
            Box 740933 Dallas, TX 75374                         16,743.34                 NA              NA              0.00


            Discover Financial, Po Box
            3025 New Albany, OH 43054                           10,477.00                 NA              NA              0.00


            EdFinancial Services, Attn:
            Bankruptcy Department 298 N
            Seven Oaks Dr Knoxville, TN
            37922                                                4,505.00                 NA              NA              0.00


            Marquis Diagnostic Imaging,
            PO Box 105906 Atlanta, GA
            30348                                                  810.00                 NA              NA              0.00


            Sprint, Bankruptcy
            Department PO Box 7949
            Overland Park, KS 66207-
            0949                                                    51.36                 NA              NA              0.00


1           DISCOVER BANK                       7100-000        10,477.18          10,477.18       10,477.18          2,871.96


            U.S. BANK NA DBA ELAN
2           FINANCIAL SERVICES                  7100-000         2,578.00            2,687.79       2,687.79           736.76




        Case 2:17-bk-07858-MCW
     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                                  Doc 43   Filed 08/22/19     Entered 08/22/19 09:17:20        Desc
                                                            Page 6 of 12
                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                            (from Form       (from Proofs of    ALLOWED
                                                 CODE
                                                                6F)              Claim)

TOTAL GENERAL UNSECURED                                        $ 48,446.88        $ 13,164.97     $ 13,164.97          $ 3,608.72
CLAIMS




        Case 2:17-bk-07858-MCW
     UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                                  Doc 43   Filed 08/22/19      Entered 08/22/19 09:17:20        Desc
                                                            Page 7 of 12
                                                                                                                                                                                          Page:       1

                                                                              FORM 1
                                                          INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                           ASSET CASES
                                                                                                                                                                                              Exhibit 8
Case No:             17-07858                       MCW   Judge:        Madeleine C. Wanslee                        Trustee Name:                      Eric M. Haley
Case Name:           NICHOLAS ROSS HALE                                                                             Date Filed (f) or Converted (c):   07/11/2017 (f)
                     AMY LINES HALE                                                                                 341(a) Meeting Date:               08/14/2017
For Period Ending:   08/13/2019                                                                                     Claims Bar Date:                   11/17/2017


                                  1                                    2                            3                            4                          5                             6

                         Asset Description                           Petition/                Est Net Value              Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)              Unscheduled            (Value Determined by              Abandoned                  Received by                Administered (FA)/
                                                                     Values                Trustee, Less Liens,             OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                               Exemptions,                                                                              Assets
                                                                                             and Other Costs)

  1. 976 S. WANDA DR.                                                      175,000.00                        0.00                                                       0.00                        FA
     GILBERT AZ 85296-0000 MARICOPA
  2. 2013 GMC YUKON MILEAGE: 86,140 VALUATION METHOD                        22,602.00                   22,602.00                                                       0.00                        FA
     - KELLEY BLU
  3. 2004 TOYOTA COROLLA MILEAGE: 173,000 VALUATION                          2,186.00                    2,186.00                                                       0.00                        FA
     METHOD - KELL
  4. MISCELLANEOUS HOUSEHOLD GOODS & FURNISHINGS                                 850.00                      0.00                                                       0.00                        FA
  5. MISCELLANEOUS SMALL CONSUMER ELECTRONICS                                    300.00                      0.00                                                       0.00                        FA
  6. COMPUTERS                                                                   150.00                      0.00                                                       0.00                        FA
  7. MISCELLANEOUS CLOTHING                                                  1,000.00                        0.00                                                       0.00                        FA
  8. WEDDING RINGS                                                               300.00                      0.00                                                       0.00                        FA
  9. APPLE WATCH                                                                 300.00                      0.00                                                       0.00                        FA
 10. ONE FISH AND ONE DOG                                                          0.00                      0.00                                                       0.00                        FA
 11. CASH ON HAND                                                                  5.00                      0.00                                                       0.00                        FA
 12. DESERT SCHOOLS FEDERAL CREDIT UNION (#8780)                                 403.77                      0.00                                                       0.00                        FA
 13. DESERT SCHOOLS FEDERAL CREDIT UNION (#8700)                                  25.16                      0.00                                                       0.00                        FA
 14. FLEXIBLE PLAN INVESTMENTS, LTD.                                        56,793.00                        0.00                                                       0.00                        FA
 15. PUBLIC SAFETY RETIREMENT SYSTEM RETIREMENT                                  736.71                      0.00                                                       0.00                        FA
     ACCOUNT
 16. APPROXIMATELY 52.60% OF POTENTIAL 2017                                  2,630.00                    1,393.90                                                8,825.00                           FA
     TAX REFUNDS, INCLUDI
 17. LIBERTY MUTUAL - VEHICLE INSURANCE POLICY                                     0.00                      0.00                                                       0.00                        FA
 18. AHCCCS - HEALTH INSURANCE                                                     0.00                      0.00                                                       0.00                        FA
 19. OTHER CONTINGENT AND UNLIQUIDATED CLAIMS OF                            70,000.00                   70,000.00                                                       0.00                        FA
     EVERY NATURE (u)


                                                                                                                                                                       Gross Value of Remaining Assets



                                      Case 2:17-bk-07858-MCW
      UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                                                     Doc 43         Filed 08/22/19          Entered 08/22/19 09:17:20                    Desc
                                                                                     Page 8 of 12
                                                                                                                                                                                               Page:        2

TOTALS (Excluding Unknown Values)                                                   $333,281.64                  $96,181.90                                             $8,825.00                      $0.00
                                                                                                                                                                            (Total Dollar Amount in Column 6)
                                                                                                                                                                                                Exhibit 8
Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

Issued final distributions to claims; ready for TDR when $0-bal estate bank statement is available - Eric Haley 3/8/2019
Filed report of no objection and lodged proposed admin fee order; ready for final distribution to claims when judge enters order - Eric Haley 3/6/2019
UST approved and filed TFR - Eric Haley 2/7/2019
Transmitted TFR to UST for review and filing - Eric Haley 1/28/2019
QUARTERLY REVIEW: TFR ready for submission to UST after government reopening - Eric Haley 1/16/2019
Claims reviewed - Xiomara Rodgers 11/7/2018
QUARTERLY REVIEW: ready for claims review and TFR - Eric Haley 10/5/2018
QUARTERLY REVIEW: ready for claims review and TFR - Eric Haley 7/6/2018
Issued Debtor share 2017 tax refunds; ready for claims review and TFR - Eric Haley 5/23/2018
Rec'd 2017 Tax Returns - Eric Haley 5/9/2018
Sent Demand Letter for 2017 Tax Return/Refund - Jean LaCloche 5/1/2018
QUARTERLY REVIEW: second lienholder filed application to claim unclaimed funds; holding for 2017 tax returns/refunds - Eric Haley 3/30/2018
Researching notification that $70K unclaimed funds available to Debtor; continuing to hold for 2017 income tax refunds; employing attorney to assist in unclaimed funds collection
- Eric Haley 2/3/2018
QUARTERLY REVIEW: Holding for 2017 tax returns/refunds - Eric Haley 12/14/2017
Tax Intercept Letter mailed to IRS - Jean LaCloche 12/6/2017
QUARTERLY REVIEW: Hold for 2017 tax returns/refunds - Jean LaCloche 10/15/2017
Hold for 2017 tax returns/refund - Jean LaCloche 9/7/2017
Ttee atty advise/assist re valuation of Schd A real estate - 976 S. Wanda Dr, Gilbert, AZ - Jean LaCloche 8/17/2017
Rec'd call from Citi Mortgage re Ttee interest in property. Explained that determination has not been made. - Jean LaCloche 8/17/2017



RE PROP #            19    --   Unclaimed funds owed to Debtor

Initial Projected Date of Final Report (TFR): 12/31/2018            Current Projected Date of Final Report (TFR): 06/30/2019




                                  Case 2:17-bk-07858-MCW
    UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                              Doc 43         Filed 08/22/19            Entered 08/22/19 09:17:20                 Desc
                                                                                              Page 9 of 12
                                                                                                                                                                                                  Page:           1

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07858                                                                                              Trustee Name: Eric M. Haley                                              Exhibit 9
      Case Name: NICHOLAS ROSS HALE                                                                                         Bank Name: Union Bank
                   AMY LINES HALE                                                                                  Account Number/CD#: XXXXXX5602
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2891                                                                              Blanket Bond (per case limit): $0.00
For Period Ending: 08/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   05/21/18            16         UNITED STATES TREASURY                    2017 FED INCOME TAX                                    1124-000                 $8,825.00                                 $8,825.00
                                                                            REFUND
   05/23/18            101        NICHOLAS ROSS HALE                        DEBTOR SHARE 2017                                      8500-002                                     $3,925.31             $4,899.69
                                  AMY L HALE                                INCOME TAX REFUNDS
                                  510 E. MEADOWS LN.
                                  GILBERT, AZ 85234
   06/25/18                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $15.00            $4,884.69
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/18                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $15.00            $4,869.69
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/27/18                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $15.00            $4,854.69
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/25/18                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $15.00            $4,839.69
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/05/18                       Transfer to Acct # xxxxxx0469             Transfer of Funds                                      9999-000                                     $4,839.69                 $0.00



                                                                                                             COLUMN TOTALS                                  $8,825.00           $8,825.00
                                                                                                                   Less: Bank Transfers/CD's                    $0.00           $4,839.69
                                                                                                             Subtotal                                       $8,825.00           $3,985.31
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                            $8,825.00           $3,985.31




                                   Case 2:17-bk-07858-MCW
        UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                             DocPage
                                                                                 43 Subtotals:                             $8,825.00
                                                                                      Filed 08/22/19 Entered 08/22/19 09:17:20     Desc                                         $8,825.00
                                                                                       Page 10 of 12
                                                                                                                                                                                                  Page:           2

                                                                                          FORM 2
                                                                      ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-07858                                                                                              Trustee Name: Eric M. Haley                                              Exhibit 9
      Case Name: NICHOLAS ROSS HALE                                                                                         Bank Name: Axos Bank
                   AMY LINES HALE                                                                                  Account Number/CD#: XXXXXX0469
                                                                                                                                           Checking
  Taxpayer ID No: XX-XXX2891                                                                              Blanket Bond (per case limit): $0.00
For Period Ending: 08/13/2019                                                                             Separate Bond (if applicable):


       1                2                             3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                            ($)
   11/05/18                       Transfer from Acct # xxxxxx5602           Transfer of Funds                                      9999-000                 $4,839.69                                 $4,839.69

   03/08/19           2001        Eric M. Haley                             Final distribution creditor                            2100-000                                     $1,224.92             $3,614.77
                                  PO BOX 13390                              account # representing a
                                  SCOTTSDALE, AZ 85267                      payment of 100.00 % per court
                                                                            order.
   03/08/19           2002        Eric M. Haley                             Final distribution creditor                            2200-000                                          $6.05            $3,608.72
                                  PO BOX 13390                              account # representing a
                                  SCOTTSDALE, AZ 85267                      payment of 100.00 % per court
                                                                            order.
   03/08/19           2003        DISCOVER BANK                             Acct: 7822                                             7100-000                                     $2,871.96                $736.76
                                  DISCOVER PRODUCTS INC
                                  PO BOX 3025
                                  NEW ALBANY, OH 43054-3025
   03/08/19           2004        U.S. BANK NA DBA ELAN FINANCIAL           Acct: 6243                                             7100-000                                        $736.76                 $0.00
                                  SERVICES
                                  BANKRUPTCY DEPARTMENT
                                  PO BOX 108
                                  ST. LOUIS, MO 63166-0108


                                                                                                             COLUMN TOTALS                                  $4,839.69           $4,839.69
                                                                                                                   Less: Bank Transfers/CD's                $4,839.69                $0.00
                                                                                                             Subtotal                                           $0.00           $4,839.69
                                                                                                                   Less: Payments to Debtors                    $0.00                $0.00
                                                                                                             Net                                                $0.00           $4,839.69




                                   Case 2:17-bk-07858-MCW
        UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                             DocPage
                                                                                 43 Subtotals:                             $4,839.69
                                                                                      Filed 08/22/19 Entered 08/22/19 09:17:20     Desc                                         $4,839.69
                                                                                       Page 11 of 12
                                                                                                                                                          Page:     3




                                                                                                                                                           Exhibit 9
                                                                                     TOTAL OF ALL ACCOUNTS
                                                                                                                                      NET             ACCOUNT
                                                                                                   NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0469 - Checking                                             $0.00              $4,839.69                 $0.00
                                            XXXXXX5602 - Checking                                         $8,825.00              $3,985.31                 $0.00
                                                                                                          $8,825.00              $8,825.00                 $0.00

                                                                                                  (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                          transfers)            to debtors)
                                            Total Allocation Receipts:                   $0.00
                                            Total Net Deposits:                       $8,825.00
                                            Total Gross Receipts:                     $8,825.00




                           Case 2:17-bk-07858-MCW
UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                              DocPage
                                                                  43 Subtotals:
                                                                       Filed 08/22/19 Entered 08/22/19 09:17:20$0.00Desc                      $0.00
                                                                        Page 12 of 12
